Opinion issued July 21, 2011
 
 
 
 
 

 
 
 
 
 
 
 
                   
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-09-00364-CV
____________
 
TERRENCE ROLLS, DEBORAH ROLLS, ASIF KARIM, SHIREEN
KARIM, MOHAMMED MEMON, SHAHIDA MEMON, EARNEST WILLIAMSON, ANGELA WILLIAMSON,
ANIL NAIR, SUJATA NAIR, KARIM MOMIN, MUMDAZ MOMIN, MANOHAR (UMA) MEDI, MAHARANI
MEDI, MING LAI, YILI WU LAI, KRISHNA MUPPAVARAPU, KALYANI MUPPAVARAPU, STEVE
TEGETHOFF, MANETTE TEGETHOFF, SHIRISH DESAI, PRAHABA DESAI, JONATHAN GRADY,
DIERNRY GRADY-DOBBINS, REX SLATEN, CECILIA SLATEN, ARUN SINGH, KALPANA SINGH,
DONALD RUSSELL, CHARYL RUSSELL, AMIN MAREDIA, ZULEKHA MAREDIA, MARVELYN
HUMPHREY, KHAHN NGUYEN, VIVIENNE NGUYEN, GERALD MISCHON, ZHIGOU WANG, LEELAMMA
MATHEW, MG MATHEW, NIZAR (NICK) MOMIN, DILSHAD MOMIN, AMIR REZVANI, ROYA
REZVANI, SHAFEEQ KHIMANI, RUBINA KHIMANI, MARSHA (HART) MEHTA, JONATHAN MEHTA,
NADIR WALIYANI, SURRAIYD WALIYANI, DANIEL TURNER, TRACEE TURNER, EMILY AGINA,
MICHAEL AGINA, SIMA AJANI, AMIR ZULFIKAR, ABBAS ALI, MEHNZA ALI, NIZAR ALI,
ZULEKNA ALI, JIGNESH AMIN, NIKETA AMIN, EHAB ASHOOR, NARGIS (KHAN) ASHOOR, PAUL
CHOUDHURI, PRABHA DESAI, SHIRISH DESAI, SONI GUPTA, YOGESH SINGAL, BRENDA
HOYER, FREDERICK HOYER, NAUSHAD KERMALLY, NARMIN KERMALLY, MOHAMMED KHANANI,
SHAHNAZ KHANANI, AYUB KHATRI, BILQUIS KHATRI, ADKINS LAI, LOUISA LAI, AMINA
LAKHANI,
HAFIZ LAKHANI, IQBAL LAKHANI, KHATOON LAKHANI, TINA
LEE, WEI NEIN (WILLIAM) LEE, ALEXANDER LIN, WEN-HSIEN LIN, RAHIM MAKNOJIA,
MEHNAZ MAKNOJIA, JOAQUIN MEDINA, MARIA DE LOURDES MEDINA, AMEE PATEL, RAJU
PATEL, CLAUDIA PENA, VICTOR PENA, PHUONG PHAM, SON PHAM, JOHN PHAN, NANCY PHAN,
JOHN RUSHING, WANDA RUSHING, CHARLES SCHMIDT, DEBORAH SCHMIDT, FAUZIYA
SHOKREKHUDA, KUSHNOOD SHOKREKHUDA, ARUN ELIZABETH TOLOSA, BERNABE TOLOSA,
SARAMMA THOMAS, MAMMAZHIYIL TOHOMAS, DOUG WHITE, NICOLE WHITE, FARZANA VELLANI,
AND MINHAS VELLANI, Appellants
 
V.
 
ACADEMY DEVELOPMENT, INC., CHELSEA HARBOUR LTD.,
CHELSEA HARBOUR HOMEOWNER’S ASSOCIATION, INC., LEGEND HOME CORPORATION, LEGEND
CLASSIC HOMES, LTD., D/B/A PRINCETON CLASSIC HOMES, CAMCORP MANAGEMENT, INC.,
D/B/A ACADEMY DEVELOPMENT; CAMCORP INTERESTS, LTD., Appellees
 
* * * * * * *
 
ACADEMY DEVELOPMENT, INC., CHELSEA HARBOUR LTD.,
LEGEND HOME CORPORATION, LEGEND CLASSIC HOMES, LTD., D/B/A PRINCETON CLASSIC
HOMES, CAMCORP MANAGEMENT, INC., D/B/A ACADEMY DEVELOPMENT; CAMCORP INTERESTS,
LTD., Appellants
 
V.
 
TERRENCE ROLLS, DEBORAH ROLLS, ASIF KARIM, SHIREEN
KARIM, MOHAMMED MEMON, SHAHIDA MEMON, EARNEST WILLIAMSON, ANGELA WILLIAMSON,
ANIL NAIR, SUJATA NAIR, KARIM MOMIN, MUMDAZ MOMIN, MANOHAR (UMA) MEDI, MAHARANI
MEDI, MING LAI, YILI LAI, KRISHNA MUPPAVARAPU, KALYANI MUPPAVARAPU, STEVE
TEGETHOFF, MANETTE TEGETHOFF, SHIRISH DESAI, PRAHABA DESAI, JONATHAN GRADY,
DIERNRY GRADY-DOBBINS, REX SLATEN, CECILIA SLATEN, ARUN SINGH, KALPANA SINGH,
DONALD RUSSELL, CHARYL RUSSELL, AMIN MAREDIA, ZULEKHA MAREDIA, MARVELYN HUMPHREY,
KHAHN NGUYEN, VIVIENNE NGUYEN, GERALD MISCHON, ZHIGOU WANG, LEELAMMA MATHEW, MG
MATHEW, NIZAR (NICK) MOMIN, DILSHAD MOMIN, AMIR REZVANI, ROYA REZVANI, SHAFEEQ
KHIMANI, RUBINA KHIMANI, MARSHA (HART) MEHTA, JONATHAN MEHTA, NADIR WALIYANI,
SURRAIYD WALIYANI, DANIEL TURNER, TRACEE TURNER, EMILY AGINA, MICHAEL AGINA,
SIMA AJANI, AMIR ZULFIKAR, ABBAS ALI, MEHNZA ALI, NIZAR ALI, ZULEKNA ALI,
JIGNESH AMIN, NIKETA AMIN, EHAB ASHOOR, NARGIS (KHAN) ASHOOR, PAUL CHOUDHURI,
PRABHA DESAI, SHIRISH DESAI, SONI GUPTA, YOGESH SINGAL, BRENDA HOYER, FREDERICK
HOYER, NAUSHAD KERMALLY, NARMIN KERMALLY, MOHAMMED KHANANI, SHAHNAZ KHANANI,
AYUB KHATRI, BILQUIS KHATRI, ADKINS LAI, LOUISA LAI, AMINA LAKHANI,  
HAFIZ LAKHANI, IQBAL LAKHANI, KHATOON LAKHANI, TINA
LEE, WEI NEIN (WILLIAM) LEE, ALEXANDER LIN, WEN-HSIEN LIN, RAHIM MAKNOJIA,
MEHNAZ MAKNOJIA, JOAQUIN MEDINA, MARIA DE LOURDES MEDINA, AMEE PATEL, RAJU
PATEL, CLAUDIA PENA, VICTOR PENA, PHUONG PHAM, SON PHAM, JOHN PHAN, NANCY PHAN,
JOHN RUSHING, WANDA RUSHING, CHARLES SCHMIDT, DEBORAH SCHMIDT, FAUZIYA
SHOKREKHUDA, KUSHNOOD SHOKREKHUDA, ARUN ELIZABETH TOLOSA, BERNABE TOLOSA,
SARAMMA THOMAS, MAMMAZHIYIL TOHOMAS, DOUG WHITE, NICOLE WHITE, FARZANA VELLANI,
AND MINHAS VELLANI, Appellees 
 
 

On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 05-DCV-142846
 
 

MEMORANDUM OPINION
 
On
February 17, 2011, the Court granted the parties’ motions for partial dismissal[1] and
ordered that the remaining appellants[2] file a
brief.  The remaining appellants have
failed to timely file a brief.  See
Tex. R. App. P. 38.8(a) (failure
of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellants did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
We
dismiss the appeal for want of prosecution for failure to timely file a
brief.  
We
dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Justices Keyes,
Higley, and Bland.




[1]
              By
our interlocutory order of February 17, 2011, the appeal was dismissed on the motions of the parties as
to the claims and actions brought by appellants Jignesh Amin, Niketa
Amin, Phuong Pham, Son Pham, Ming Lai, Yili Wu Lai, Daniel Turner, Tracee
Turner, Manette Tegethoff, Steve Tegethoff, Jonathan Mehta, Marsha (Hart)
Mehta, Kalyani Muppavarapu, Krishna Muppavarapu, Marvelyn Humphrey, Karim
Momin, Mumdaz Momin, Doug White, Nicole White, Khanh Nguyen, Vivienne Nguyen,
Soni Gupta, Yogesh Singal, Charles Schmidt, Arun Singh, Kalpana Singh, Joaquin
Medina, Maria de Lourdes Medina, Deborah Rolls, Terrance Rolls, Anil Nair, Sujata
Nair, Shafeeq Khimani, Rubina Khimani, Nizar Ali, Zulekna Ali, Amina Lakhani,
Hafiz Lakhani, Cecilia Slaten, Rex Slaten, Amir Rezvani, Roya Rezvani,
Wen-Hsien Lin, Alexander Lin, Deborah Schmidt, Dilshad Momin, Nizar (Nick) Momin,
John Phan, Nancy Phan, Abbas Ali, Mehnza Ali, Narmin Kermally, Naushad
Kermally, Sima Ajani, Amir Zulfikar, Amee Patel, Raju Patel, Menhaz Maknojia,
Rahim Maknojia, Jonathan Grady, Asif Karim, Mohammed Khanani, Shahnaz Khanani,
Ayub Khatri, Bilquis Khatri, Adkins Lai, Louisa Lai, Iqbal Lakhani, Khatoon
Lakhani, Mohammed Memon, Shahida Memon, Donald Russell, Charyl Russell, Farzana
Vellani, Minhas Vellani, Nadir Waliyani and Surraiyd Waliyani, against
appellees, Academy Development, Inc., Chelsea Harbour Ltd., Chelsea Harbour
Homeowner’s Association, Inc., Legend Home Corporation, and Legend Classic
Homes, Ltd., d/b/a Princeton Classic Homes. 
See Tex. R. App. P. 42.1(a)(1).
In addition, the parties’ motions were granted and the
appeal was dismissed as to the
claims and actions brought by appellants Academy Development, Inc., Chelsea
Harbour Ltd., Legend Home Corporation, and Legend Classic Homes, Ltd., d/b/a
Princeton Classic Homes, against appellees Jignesh Amin, Niketa Amin, Phuong
Pham, Son Pham, Ming Lai, Yili Wu Lai, Daniel Turner, Tracee Turner, Manette
Tegethoff, Steve Tegethoff, Jonathan Mehta, Marsha (Hart) Mehta, Kalyani
Muppavarapu, Krishna Muppavarapu, Marvelyn Humphrey, Karim Momin, Mumdaz Momin,
Doug White, Nicole White, Khanh Nguyen, Vivienne Nguyen, Soni Gupta, Yogesh
Singal, Charles Schmidt, Arun Singh, Kalpana Singh, Joaquin Medina, Maria de
Lourdes Medina, Deborah Rolls, Terrance Rolls, Anil Nair, Sujata Nair, Shafeeq
Khimani, Rubina Khimani, Nizar Ali, Zulekna Ali, Amina Lakhani, Hafiz Lakhani,
Cecilia Slaten, Rex Slaten, Amir Rezvani, Roya Rezvani, Wen-Hsien Lin,
Alexander Lin, Deborah Schmidt, Dilshad Momin, Nizar (Nick) Momin, John Phan,
Nancy Phan, Abbas Ali, Mehnza Ali, Narmin Kermally, Naushad Kermally, Sima
Ajani, Amir Zulfikar, Amee Patel, Raju Patel, Menhaz Maknojia, Rahim Maknojia,
Jonathan Grady, Asif Karim, Mohammed Khanani, Shahnaz Khanani, Ayub Khatri,
Bilquis Khatri, Adkins Lai, Louisa Lai, Iqbal Lakhani, Khatoon Lakhani,
Mohammed Memon, Shahida Memon, Donald Russell, Charyl Russell, Farzana Vellani,
Minhas Vellani, Nadir Waliyani and Surraiyd Waliyani.  See id.
 


[2]
              The
appeal by all of the appellants against Camcorp Management, Inc., d/b/a Academy
Development and Camcorp Interests, Ltd., and the appeal by Camcorp Management,
Inc., d/b/a Academy Development and Camcorp Interests, Ltd., against all of the
appellees remained pending.  
In addition, the appeal by appellants Earnest
Williamson, Angela Williamson, Manohar (Uma) Medi, Maharani Medi, Shirish
Desai, Prahaba Desai, Amin Maredia, Zulekha Maredia, Gerald Mischon, Zhigou
Wang, Leelamma Mathew, MG Mathew, Emily Agina, Michael Agina, Ehab Ashoor,
Nargis (Khan) Ashoor, Paul Choudhuri, Prabha Desai, Shirish Desai, Brenda
Hoyer, Frederick Hoyer, Shireen Karim, Tina Lee, Wei Nein (William) Lee,
Claudia Pena, Victor Pena, John Rushing, Wanda Rushing, Kushnood Shokrekhuda,
Fauziya Shokrekhuda, Arun Elizabeth Tolosa, Bernabe Tolosa, Saramma Thomas,
Mammazhiyil Tohomas, and Diernry
Grady-Dobbins against appellees Academy Development, Inc., Chelsea
Harbour Ltd., Chelsea Harbour Homeowner’s Association, Inc., Legend Home
Corporation, and Legend Classic Homes, Ltd., d/b/a Princeton Classic Homes,
continued.
Further, the appeal by Academy
Development, Inc., Chelsea Harbour Ltd., Legend Home Corporation, and Legend
Classic Homes, Ltd., d/b/a Princeton Classic Homes, remained pending against
Earnest Williamson, Angela Williamson, Manohar (Uma) Medi, Maharani Medi,
Shirish Desai, Prahaba Desai, Amin Maredia, Zulekha Maredia, Gerald Mischon,
Zhigou Wang, Leelamma Mathew, MG Mathew, Emily Agina, Michael Agina, Ehab
Ashoor, Nargis (Khan) Ashoor, Paul Choudhuri, Prabha Desai, Shirish Desai,
Brenda Hoyer, Frederick Hoyer, Shireen Karim, Tina Lee, Wei Nein (William) Lee,
Claudia Pena, Victor Pena, John Rushing, Wanda Rushing, Kushnood Shokrekhuda,
Fauziya Shokrekhuda, Arun Elizabeth Tolosa, Bernabe Tolosa, Saramma Thomas,
Mammazhiyil Tohomas, and Diernry
Grady-Dobbins.